DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/018,197 filed 09/11/2020. The invention is a continuation of Applications 15/095,244, 13/939,686, and 12/392,033. The Preliminary Amendment filed 09/15/2020 has been acknowledged. Claims 1-20 are cancelled. Claims 21-40 have been added. Claims 21-40 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10803490 (hereafter Pat. 490). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope as show below:
As per claim 21:
A computer-implemented method, comprising: 
selecting, by a computer system, a first content item from among a first plurality of content items, for presentation at a first computing device;  (See Pat. 490 claim 1, “selecting, by a computer system, a first sponsored content item from among a first plurality of sponsored content items, for presentation on a first web page at a first computing device using an auction process;”)
providing, by the computer system, the first content item for receipt by the first computing device at which a first user has logged into a first account with a social network, so as to cause the first computing device to display the first content item concurrently with a first user interface element, wherein user interaction with the first user interface element causes a likelihood that the first content item will be presented to other users of the social network to decrease; (See Pat. 490 claim 1, “providing, by the computer system, the first sponsored content item for receipt by the first computing device at which a first user has logged into a first account with a social network, so as to cause the first computing device to display the first sponsored content item on the first web page concurrently with a first user interface element and a second user interfaced element, wherein the first user can interact with the first user interface element to cause the first computing device to provide a user interface display that includes a list of users that have previously rebroadcast the first sponsored content item, and wherein user interaction with the second user interface element causes a likelihood that the first sponsored content item will be presented to other users of the social network to decrease;”)

in response to receiving the indication that the first computing device received the first user input selecting the first user interface element, decreasing the likelihood that the first content item will be presented to other users of the social network. (See Pat. 490 claim 1, “in response to receiving the indication that the first computing device received second user input selecting the second user interface element, decreasing the likelihood that the first sponsored content item will be presented to other users of the social network.”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-23, 25-28, 31-33, 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicholas et al. (US 20070204308 A1) (hereafter Nicholas), in view of McQueen et al. (US 20050038717 A1) (hereafter McQueen).
As per claim 21:
A computer-implemented method, comprising: 
selecting, by a computer system, a first content item from among a first plurality of content items, for presentation at a first computing device; (See Nicholas ¶0329, “In one embodiment, the prioritization of feed item delivery via the one or more methods of communication maintained by the IAP may be based on a user's subscription settings, time relevancy of the feed item, recommendations, and social network database 2560.” Nicholas discloses the concept of selecting a content item for presentation on a user device.)
providing, by the computer system, the first content item for receipt by the first computing device at which a first user has logged into a first account with a social network, so as to cause the first computing device to display the first content item concurrently with a first user interface element, (See Nicholas fig. 39a and ¶0225, “In one embodiment, the user may recommend feed formatted content, for example individual feed items, on the interface. For example, a recommend element may be provided in the interface, as shown in FIG. 39a.” Nicholas discloses providing the content to the user device. See also Nicholas ¶0246, “In one embodiment, a social network may include the ability for a user to designate groups to connect or associate 
wherein user interaction with the first user interface element causes a likelihood that the first content item will be presented to other users of the social network to decrease; (See Nicholas fig. 39b and ¶0226, “In one embodiment, the user may provide rankings of feed formatted content, for example individual feed items, on the interface. For example, a two choice good or bad, or thumbs up thumbs down rating option may be supplied, as shown in FIG. 39b. Alternatively, multiple rating options, may be provided, such as the scale of seven options, as shown in FIG. 39c.” Nicholas discloses the interface element to include a rating element.)
receiving, by the computer system, an indication that the first computing device received first user input selecting the first user interface element; and (See Nicholas 
in response to receiving the indication that the first computing device received the first user input selecting the first user interface element, decreasing the likelihood that the first content item will be presented to other users of the social network. (See Nicholas ¶0326, “In one embodiment, a user may supply recommendation or rating information associated with a feed formatted content. These recommendations may be stored in feed database 2520, subscription database 2530, or user database 2550. A relationship may be maintained between the recommendation or rating and the user that supplied it. In this way, another user may view recommendation or rating information supplied by other users associated with them in the social network database 2560. In one embodiment, a user may specify a feed formatted content they wish to recommend by clicking on a link on the IAP interface. This recommendation input may be in the form of a numeric or similar rating, a basic statement of recommendation, it may be in the form of a written review, a selection from a menu, or it may be a combination of these. Recommendation input may also include negative input. The user may have the option to make the recommendation to the public in general, to the users associated with them in social network database 2560, or to specific individuals or a group of individuals associated with them in social network database 2560. In one 
Although Nicholas discloses the above-enclosed invention including providing targeted content based on user feedback, Nicholas fails to explicitly disclose decreasing a likelihood of the content to be presented.
However McQueen as shown, which talks about personalized content selection and display of user supplied content, teaches the concept of decreasing the likelihood of content to be presented.
(See McQueen ¶0062-¶0063, “Readers with similar selection histories liked it: This selection algorithm 52A selects blurbs that were liked by users having similar item selection histories to that of the target user, as reflected by explicit and/or implicit user feedback. This algorithm is preferably implemented using a mapping of specific blurbs to catalog items selected by readers of such blurbs, as depicted in Table 1. In one embodiment, each time a reader casts a positive or negative vote on a particular blurb, the associated mapping is updated to increase (if a positive vote) or decrease (if negative) the blurb-specific scores associated with each item in the reader's item selection history. For a given blurb, each item in the catalog can thus have a blurb-specific score that is positive, negative, or zero.” To evaluate whether a candidate blurb 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of McQueen with the invention of Nicholas. As shown, Nicholas discloses the concept of user ratings to influence a likelihood of a content item to be presented other users. McQueen further teaches the concept of a user influence to have both positive and negative effects on the likelihood of the content to be presented to other users. McQueen teaches this concept to further allow for better targeting of new/wider content and leveraging of user responses and inputs (See McQueen ¶0009-¶0010). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of McQueen to further improve the targeting of content including suppressing particular content items to certain users.
As per claim 22:
The computer-implemented method of claim 21, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises: 
identifying one or more users of the social network having a social network relationship to the first user; 
decreasing the likelihood that the first content item will be presented to the identified one or more users of the social network having a social network relationship to the first user in response to (i) receiving the indication that the first computing device received the first user input selecting the first user interface element, and (2) the identified one or more users having a social network relationship to the first user.
(See Nicholas ¶0326, “In one embodiment, the likelihood that an item is delivered to a user is affected by the recommendations supplied in conjunction with the closeness of the relationship they maintain with the person supplying the recommendation. For example, a recommendation to the public in general may not produce as strong a feed formatted content affinity as a recommendation supplied directly to an individual by another user with whom they have a friend relationship.” Nicholas discloses the concept of identifying another user with a relationship to the first user who supplied the rating, and altering the likelihood of the content to be presented.)
As per claim 23:
The computer-implemented method of claim 22, wherein the social network relationship between the one or more users of the social network and the first user is a friend relationship. (See Nicholas ¶0324, “User relationships are recorded in a social network database (BLOCK 5630). In one embodiment, for example, the role of social network database 2560 is to maintain records of relationships between people. For example, social network database 2560 may record as a friend relationship that a first user has indicated that they are friends with a second user. Users may indicate with whom they are friends by specifying email addresses, user names, searching for the 
As per claim 25:
The computer-implemented method of claim 21, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises decreasing the likelihood that the first content item will be presented to users of the social network that do not have a social network relationship with the first user. (See Nicolas ¶0326, “This recommendation input may be in the form of a numeric or similar rating, a basic statement of recommendation, it may be in the form of a written review, a selection from a menu, or it may be a combination of these. Recommendation input may also include negative input. The user may have the option to make the recommendation to the public in general, to the users associated with them in social network database 2560, or to specific individuals or a group of individuals associated with them in social network database 2560.” Nicolas discloses the concept of the other user to include users with no direct relationship with the user.)
As per claim 26:
The computer-implemented method of claim 21, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises preventing the first content item from being presented to the other users of the social network after receiving, by the computer system, the indication that the first computing device received the first user input selecting the first user interface element. (See Nicolas ¶0291, “Additional features may be provided by the intelligent thin client 4530. For example, prioritization, filtering, ranking, and other such logic may be 
As per claim 27:
The computer-implemented method of claim 21, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises preventing the first content item from being presented to users of the social network that have a social network relationship with the first user. (See Nicolas ¶0291, “Additional features may be provided by the intelligent thin client 4530. For example, prioritization, filtering, ranking, and other such logic may be performed by intelligent thin client 4530. Intelligent thin client 4530 may include in its initial load, or may make one or more requests to one or more servers for data providing rules for such logic. This may offload some of the processing required to prioritize, sort, filter or the like messages for a particular user to the user's client computer 4540.” Nicolas discloses the concept of completely filtering out certain content items. See also Nicholas ¶0326, “In one embodiment, the likelihood that an item is delivered to a user is affected by the recommendations supplied in conjunction with the closeness of the relationship they maintain with the person supplying the recommendation. For example, a recommendation to the public in general may not produce as strong a feed formatted content affinity as a recommendation supplied directly to an individual by another user with whom they have a friend relationship.” Nicholas discloses the concept of identifying 
As per claim 28:
The computer-implemented method of claim 21, wherein the computer system selects the first content item for presentation at the first computing device based on the first content item having been rebroadcast previously by a second user that had a relationship in the social network with the first user. (See Nicholas ¶0152, “FIG. 20 illustrates a flowchart representative of one embodiment of a method for sharing feed formatted content at 2000. A client provides a forward item input associated with feed formatted content and a friend personal message feed identifier input at 2002. A server associates the feed formatted content with a friend personal message feed based on the received input at 2004. For example, a user that receives the Yahoo News feed item may then wish to forward the feed item to a friend. When the user forwards the feed item, a new entry may be inserted into the feed-to-feed-item table associating the Yahoo News item with a second feed. For example the association may be made with a personal message feed for the friend, or a recommended item feed for the user. In one embodiment, new copies of feed items are inserted into a feed item table when they are associated with a new feed. A friend personal message feed identifier may be associated with a social network.” Nicholas discloses the concept of the content item to be selected for presentation based on another user sharing said content.)
As per claim 31:
A non-transitory computer-readable medium including instructions that, when executed by at least one programmable processor, cause performance of operations that comprise: 
selecting, by a computer system, a first content item from among a first plurality of content items, for presentation at a first computing device; (See Nicholas ¶0329, “In one embodiment, the prioritization of feed item delivery via the one or more methods of communication maintained by the IAP may be based on a user's subscription settings, time relevancy of the feed item, recommendations, and social network database 2560.” Nicholas discloses the concept of selecting a content item for presentation on a user device.) 
providing, by the computer system, the first content item for receipt by the first computing device at which a first user has logged into a first account with a social network, so as to cause the first computing device to display the first content item concurrently with a first user interface element, wherein user interaction with the first user interface element causes a likelihood that the first content item will be presented to other users of the social network to decrease; (See Nicholas fig. 39a and ¶0225, “In one embodiment, the user may recommend feed formatted content, for example individual feed items, on the interface. For example, a recommend element may be provided in the interface, as shown in FIG. 39a.” Nicholas discloses providing the content to the user device. See also Nicholas ¶0246, “In one embodiment, a social network may include the ability for a user to designate groups to connect or associate users. FIG. 43 illustrates a flowchart representative of one embodiment of a method for providing feed formatted content at 4300.” See also Nicholas ¶0130, “In one embodiment, a feed 
receiving, by the computer system, an indication that the first computing device received first user input selecting the first user interface element; and (See Nicholas ¶0169, “Subscription database 2530 may also maintain records of feed formatted content access as well as recommendations or ratings associated with feed formatted content. Alternatively, records of feed formatted content access as well as recommendations or ratings associated with the feed formatted content may be held within user database 2550.”NIcholoas discloses the concept of receiving and storing rating information.)
in response to receiving the indication that the first computing device received the first user input selecting the first user interface element, decreasing the likelihood that the first content item will be presented to other users of the social network. (See Nicholas ¶0326, “In one embodiment, a user may supply recommendation or rating 
Although Nicholas discloses the above-enclosed invention including providing targeted content based on user feedback, Nicholas fails to explicitly disclose decreasing a likelihood of the content to be presented.

(See McQueen ¶0062-¶0063, “Readers with similar selection histories liked it: This selection algorithm 52A selects blurbs that were liked by users having similar item selection histories to that of the target user, as reflected by explicit and/or implicit user feedback. This algorithm is preferably implemented using a mapping of specific blurbs to catalog items selected by readers of such blurbs, as depicted in Table 1. In one embodiment, each time a reader casts a positive or negative vote on a particular blurb, the associated mapping is updated to increase (if a positive vote) or decrease (if negative) the blurb-specific scores associated with each item in the reader's item selection history. For a given blurb, each item in the catalog can thus have a blurb-specific score that is positive, negative, or zero.” To evaluate whether a candidate blurb should be nominated for a particular target user, the associated blurb-specific scores of those items appearing in the target user's selection history are summed to generate a blurb score.” McQueen teaches the concept of utilizing the feedback of a first user to determine a likelihood of presentation of a content item for other users by implementing a scoring system.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of McQueen with the invention of Nicholas. As shown, Nicholas discloses the concept of user ratings to influence a likelihood of a content item to be presented other users. McQueen further teaches the concept of a user influence to have both positive and negative effects on the likelihood 
As per claim 32:
The non-transitory computer-readable medium of claim 31, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises: 
identifying one or more users of the social network having a social network relationship to the first user; 
decreasing the likelihood that the first content item will be presented to the identified one or more users of the social network having a social network relationship to the first user in response to (i) receiving the indication that the first computing device received the first user input selecting the first user interface element, and (2) the identified one or more users having a social network relationship to the first user.
(See Nicholas ¶0326, “In one embodiment, the likelihood that an item is delivered to a user is affected by the recommendations supplied in conjunction with the closeness of the relationship they maintain with the person supplying the recommendation. For example, a recommendation to the public in general may not produce as strong a feed formatted content affinity as a recommendation supplied directly to an individual by another user with whom they have a friend relationship.” Nicholas discloses the concept 
As per claim 33:
The non-transitory computer-readable medium of claim 32, wherein the social network relationship between the one or more users of the social network and the first user is a friend relationship. (See Nicholas ¶0324, “User relationships are recorded in a social network database (BLOCK 5630). In one embodiment, for example, the role of social network database 2560 is to maintain records of relationships between people. For example, social network database 2560 may record as a friend relationship that a first user has indicated that they are friends with a second user. Users may indicate with whom they are friends by specifying email addresses, user names, searching for the same and clicking a link or button, or by clicking on a link or button provided to them by their friend.” Nicholas discloses the relationship to include friends of the first user.)
As per claim 35:
The non-transitory computer-readable medium of claim 31, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises decreasing the likelihood that the first content item will be presented to users of the social network that do not have a social network relationship with the first user. (See Nicolas ¶0326, “This recommendation input may be in the form of a numeric or similar rating, a basic statement of recommendation, it may be in the form of a written review, a selection from a menu, or it may be a combination of these. Recommendation input may also include negative input. The user may have the option to make the recommendation to the public in general, to the users associated with them in social 
As per claim 36:
The non-transitory computer-readable medium of claim 31, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises preventing the first content item from being presented to the other users of the social network after receiving, by the computer system, the indication that the first computing device received the first user input selecting the first user interface element. (See Nicolas ¶0291, “Additional features may be provided by the intelligent thin client 4530. For example, prioritization, filtering, ranking, and other such logic may be performed by intelligent thin client 4530. Intelligent thin client 4530 may include in its initial load, or may make one or more requests to one or more servers for data providing rules for such logic. This may offload some of the processing required to prioritize, sort, filter or the like messages for a particular user to the user's client computer 4540.” Nicolas discloses the concept of completely filtering out certain content items.)
As per claim 37:
The non-transitory computer-readable medium of claim 31, wherein decreasing the likelihood that the first content item will be presented to other users of the social network comprises preventing the first content item from being presented to users of the social network that have a social network relationship with the first user. (See Nicolas ¶0291, “Additional features may be provided by the intelligent thin client 4530. For example, prioritization, filtering, ranking, and other such logic may be performed by 
As per claim 38:
The non-transitory computer-readable medium of claim 31, wherein the computer system selects the first content item for presentation at the first computing device based on the first content item having been rebroadcast previously by a second user that had a relationship in the social network with the first user. (See Nicholas ¶0152, “FIG. 20 illustrates a flowchart representative of one embodiment of a method for sharing feed formatted content at 2000. A client provides a forward item input associated with feed formatted content and a friend personal message feed identifier input at 2002. A server associates the feed formatted content with a friend personal message feed based on the received input at 2004. For example, a user that receives the Yahoo News feed item 

Claims 24, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicholas et al. (US 20070204308 A1) (hereafter Nicholas), in view of McQueen et al. (US 20050038717 A1) (hereafter McQueen), in view of Dom et al. (US 20040122803 A1) (hereafter Dom).
As per claim 24:
Although the combination of Nicholas and McQueen discloses the above-enclosed invention, the combination fails to explicitly disclose the relationship to be a one-way relationship.
However Dom, which talks about analyzing social relationships between users, teaches the concept of determining relationships between users including one-way relationships. 
The computer-implemented method of claim 22, wherein the social network relationship between the one or more users of the social network and the first user is a one-way relationship that has not been affirmed by the first user. (See Dom ¶0009, “The 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Dom with the combination of Nicholas and McQueen. As shown, the combination discloses the concept of identifying relationships between users of a social network and further utilizing said relationships to determine an effect of a first user response on other users. Dom further teaches the concept of determining additional types and levels of user relationships. Dom teaches this concept to further improve the understanding of social relationships, thereby allowing for identification of impactful/knowledgeable people within a social network (See Dom ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Dom to further refine the relationship between users to allow for deeper understanding of relationships.
As per claim 34:

However Dom, which talks about analyzing social relationships between users, teaches the concept of determining relationships between users including one-way relationships. 
The non-transitory computer-readable medium of claim 32, wherein the social network relationship between the one or more users of the social network and the first user is a one-way relationship that has not been affirmed by the first user. (See Dom ¶0009, “The system of this invention extracts the raw data from these daily-life sources to detect interactions among people (e.g., how often they meet, the last time they exchanged correspondence). It then makes inferences to detect as well as to qualify relationships between them. A relationship is qualified by assigning a value to it, based on the following attributes that this invention defines for a relationship; longevity (how long have they been connected); currency (have they connected recently); frequency (how often do they connect); exclusivity (how exclusive is the connection (e.g., one-to-one vs. one-to-many, secure content)); complexity (is the connection on many levels and on specific contexts); and reciprocity (is the connection mutual or just one-way).” Dom teaches the concept of determining relationships within a social network including one way relationships.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Dom with the combination of Nicholas and McQueen. As shown, the combination discloses the concept of identifying .

Claims 29, 30, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (US 20070204308 A1) (hereafter Nicholas), in view of McQueen et al. (US 20050038717 A1) (hereafter McQueen), in view of Schrader (US 20040059625 A1) (hereafter Schrader).
As per claim 29:
The computer-implemented method of claim 28, further comprising: responsive to receiving the indication that the first computing device received the first user input selecting the first user interface element, incrementing a statistic indicting a number of times that recipient users of the first content item have trashed the first content item when the first content item has been broadcast by the second user; (See Nicholas ¶0325, “In one embodiment, for example, the feed subscription, recommendation or rating information stored in subscription database 2530 or user database 2550 may be used in conjunction with social network database 2560 to determine feed formatted 
Although the combination of Nicholas and McQueen discloses the above-enclosed invention including utilizing the response for content selection of the first user, the combination does not explicitly disclose the concept of reporting rating information to the original broadcasting party.
However Schrader as shown, which talks about providing feedback to advertisers, teaches the concept of reporting rating information to the original broadcasting party.
providing, by the computer system, information for generating a display at a second computing device at which the second user has logged into a second account with the social network, the display including an indication of the number of times that recipient users of the first content item have trashed the first content item when the first content item has been broadcast by the second user. (See Schrader ¶0045, “Feedback provided by consumers is collected by the channel distributors as indicated by reference numeral 409. The captured feedback 411 may be saved to a database 303 or other suitable storage system. The information collected from each consumer can thereafter be tabulated or analyzed as indicated by reference numeral 413, so that each advertisement has a tally of negative feedback, grouped by category. The results of the analysis, referred to as feedback report 414, which may be summary reports, raw data or open-ended customer responses, is provided to the marketer/advertiser by the distributor for advertising campaign revision or other action, as indicated by reference numeral 415. The feedback report 414 may also be saved to database 303 or other 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Schrader with the combination of Nicholas and McQueen. As shown, the combination discloses the concept of tracking user rating and feedback within a content sharing/distribution system. Schrader further teaches the concept of reporting said feedback data to the broadcaster of the content. Schrader teaches this concept to prevent the presentation of irrelevant content to be presented to users thereby decreasing expenses and reducing the risk of user backlash (See Schrader ¶0007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Schrader to further respond to negative feedback regarding targeted content to further decrease expenses as well as minimize negative user backlash.
As per claim 30:
Although the combination of Nicholas and McQueen discloses the above-enclosed invention including utilizing the response for content selection of the first user, the combination does not explicitly disclose preventing the first content to be presented to the first user in the future.
However Schrader as shown, which talks about providing feedback to advertisers, teaches the concept of preventing the first content to be presented to the first user in the future.
The computer-implemented method of claim 21, further comprising: in response to receiving the indication that the first computing device received the first user input selecting the first user interface element, decreasing the likelihood that the first content item will be presented to the first user in the future. (See Schrader ¶0046, “The marketer/advertiser reacts to the negative feedback by revising the campaign plan 403. This may include future ad suppression for a consumer on one or more channels; adjustment of the target set for the campaign, e.g., by excluding people who reacted negatively; changing the advertising for a particular target, e.g., "tone down" the edginess of the ad; or planning for future advertising for a particular target, such as those who gave feedback indicating that they are not currently interested in a product but may be at a future time.” Schrader teaches the concept of suppressing future impressions of a content item to users who have responded negatively to the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Schrader with the combination of Nicholas and McQueen. As shown, the combination discloses the concept of utilizing a first user response to update first user preferences for the selection and targeting of content. Schrader further teaches the concept of suppressing the negatively feedback content for the first user. Schrader teaches this concept to prevent the presentation of irrelevant content to be presented to users thereby decreasing expenses and reducing the risk of user backlash (See Schrader ¶0007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Schrader to further respond to negative feedback regarding targeted content to further decrease expenses as well as minimize negative user backlash.
As per claim 39:
The non-transitory computer-readable medium of claim 31, the operations further comprising: responsive to receiving the indication that the first computing device received the first user input selecting the first user interface element, incrementing a statistic indicting a number of times that recipient users of the first content item have trashed the first content item when the first content item has been broadcast by the second user; (See Nicholas ¶0325, “In one embodiment, for example, the feed subscription, recommendation or rating information stored in subscription database 2530 or user database 2550 may be used in conjunction with social network database 2560 to determine feed formatted content affinity.” Nicholas discloses the concept of tracking rating data submitted by users.)
Although the combination of Nicholas and McQueen discloses the above-enclosed invention including utilizing the response for content selection of the first user, the combination does not explicitly disclose the concept of reporting rating information to the original broadcasting party.
However Schrader as shown, which talks about providing feedback to advertisers, teaches the concept of reporting rating information to the original broadcasting party.
providing, by the computer system, information for generating a display at a second computing device at which the second user has logged into a second account with the social network, the display including an indication of the number of times that recipient users of the first content item have trashed the first content item when the first content item has been broadcast by the second user. (See Schrader ¶0045, “Feedback provided by consumers is collected by the channel distributors as indicated by reference 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Schrader with the combination of Nicholas and McQueen. As shown, the combination discloses the concept of tracking user rating and feedback within a content sharing/distribution system. Schrader further teaches the concept of reporting said feedback data to the broadcaster of the content. Schrader teaches this concept to prevent the presentation of irrelevant content to be presented to users thereby decreasing expenses and reducing the risk of user backlash (See Schrader ¶0007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Schrader to further respond to negative feedback regarding targeted content to further decrease expenses as well as minimize negative user backlash.
As per claim 40:

However Schrader as shown, which talks about providing feedback to advertisers, teaches the concept of preventing the first content to be presented to the first user in the future.
The non-transitory computer-readable medium of claim 31, the operations further comprising: in response to receiving the indication that the first computing device received the first user input selecting the first user interface element, decreasing the likelihood that the first content item will be presented to the first user in the future. (See Schrader ¶0046, “The marketer/advertiser reacts to the negative feedback by revising the campaign plan 403. This may include future ad suppression for a consumer on one or more channels; adjustment of the target set for the campaign, e.g., by excluding people who reacted negatively; changing the advertising for a particular target, e.g., "tone down" the edginess of the ad; or planning for future advertising for a particular target, such as those who gave feedback indicating that they are not currently interested in a product but may be at a future time.” Schrader teaches the concept of suppressing future impressions of a content item to users who have responded negatively to the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Schrader with the combination of Nicholas and McQueen. As shown, the combination discloses the concept of utilizing a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pollack et al. (US 20040236721 A1), which talks about providing targeted and relevant content to users including utilizing negative user feedback.
He et al. (US 6557042 B1), which talks about utilizing user feedback in the summarization of media content including applying feedback to specific groups of users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622